Title: From George Washington to Henry Knox, 17 September 1782
From: Washington, George
To: Knox, Henry


                  
                     
                     Sir,
                     Head Quarters 17th Septr 1782
                  
                  Captain Machin being under arrest there would be an impropriety in his transacting any public business—or in granting him leave of absence from Camp.  His Trial must soon come on in course, if that terminates in his favor I shall then have no objection to granting the leave requested, and if in the mean time any business of the Corps requires that an Officer should go to Philadelphia, leave shall be granted to any other you may think proper to send.  I am Sir Your most Obed. Servt
                  
                     
                        Go: Washington
                  
               